TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED MARCH 27, 2015



                                    NO. 03-12-00558-CV


               Happy Jack Ranch, Inc. and Frederick J. Behrend, Appellants

                                               v.

   HH&L Development, Inc.; Matthew Stolhandske, Trustee; Michael Strnad, Appellees




          APPEAL FROM 22ND DISTRICT COURT OF COMAL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES PURYEAR AND GOODWIN
               REFORMED AND, AS REFORMED, AFFIRMED --
                     OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment signed by the trial court on May 22, 2012. Having reviewed

the record and the parties’ arguments, the Court holds that there was error in the trial court’s

judgment awarding Michael Strnad attorney’s fees. Therefore, the Court reforms the trial court’s

judgment to delete the award of attorney’s fees. The Court affirms the judgment as reformed.

Each party shall pay the costs of the appeal incurred by that party, both in this Court and the

court below.